                                               OFFICE OF THE
*KATHERIAN D. ROE                                                                               *DOUGLAS OLSON
 Federal Defender                   FEDERAL DEFENDER                                              JAMES BECKER
                                            District of Minnesota                              *SHANNON ELKINS
*REGGIE ALIGADA                                                                                        LISA LOPEZ
                                            107 U.S. Courthouse                                        KEALA EDE
 First Assistant Defender
                                           300 South Fourth Street                               DOUGLAS MICKO
                                           Minneapolis, MN 55415                                     ROB MEYERS
*MANNY ATWAL                                                                                      ERIC RIENSCHE
 Senior Litigator                           Phone: 612-664-5858                                  Assistant Defenders
                                             Fax: 612-664-5850
CHAD SPAHN                                                                      *MSBA Certified Criminal Law Specialist
Senior Investigator


March 7, 2019

Honorable Donovan W. Frank                                                  VIA ECF
Senior United States District Judge
Suite 724, Federal Building & U.S. Courthouse
316 North Robert Street
St. Paul, MN 55101

Honorable Hildy Bowbeer
United States Magistrate Judge
632 Federal Building & U.S. Courthouse
316 North Robert Street
St. Paul, MN 55101

RE:        United States v. Michael Hari
           CR 18-150(1) (DWF/HB)

Dear Judge Frank and Magistrate Judge Bowbeer:

The Court has scheduled a Case Management/Status Conference Hearing set for March 8, 2019
at 3:00 PM in Courtroom 7C (STP). ECF No. 64. The Court directed the parties to file a letter
setting out proposed agenda items. On behalf of Mr. Hari, the defense proposes the following
agenda items to discuss at tomorrow’s hearing:

      1. Defendant’s motion to continue the motion filing deadline and other dates;
      2. Anticipated additional discovery production by the government;
      3. Case management and coordination between the District of Minnesota matter and the
         Central District of Illinois matter; and
      4. Speedy trial issues in both matters.
Sincerely,

s/ Reggie Aligada                                                    s/ Shannon Elkins

REGGIE ALIGADA                                                       SHANNON ELKINS
First Assistant Defender                                             Assistant Federal Defender
RAA:sls                                                              SE:sls

cc:        John Docherty & Julie Allyn, AUSA (VIA ECF)
